—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered December 8, 1993, terminating respondent’s parental rights and tranferring guardianship and custody of the subject child to petitioner agency and the Commissioner of Social Services for the purposes of adoption, following a fact-finding determination that respondent had abandoned the child, unanimously affirmed, without costs.
Family Court’s finding that it is in the child’s best interests to terminate respondent’s parental rights and free the child *741for adoption by a foster family with whom he has bonded and which has been providing for his special needs was supported by the requisite fair preponderance of the evidence (Matter of Gerald M., 112 AD2d 6). There is no presumption that the child’s interests will be served best by return to the parent (Matter of Star Leslie W., 63 NY2d 136, 147-148), even when the parent has custody of the child’s siblings (Family Ct Act § 631; see, Matter of Malik M., 40 NY2d 840). State regulations relating to placement of siblings together in preadoptive homes (18 NYCRR 421.2 [e]; 421.19 [a] [3]) are not applicable to termination proceedings. Nor was evidence of respondent’s changed circumstances sufficient to warrant a suspended judgment, given no real relationship between respondent and the child and the strong relationship that the child has developed with competent foster parents (compare, Matter of Desmond Sinclair G., 202 AD2d 156, with Matter of Patrick L. McC., 179 AD2d 220). Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.